Peremptory mandamus order unanimously affirmed, with fifty dollars costs and disbursements. No opinion. The refusal of the Special Term to find as requested by the petitioner in paragraph numbered 5 of the conclusions of .law is reversed, and this court makes the following conclusion of law: “ 5. That the Zoning Ordinance of the Village of Tuekahoe is entirely illegal and void by reason of the failure of the Board of Trustees of the Village of Tuekahoe to publish a notice of the public hearing pursuant to section 178 of the Village Law.”  Present — Lazansky, P. J., Young, Kapper, Scudder and Tompkins, JJ. Settle order on notice.